Fourth Court of Appeals
                                          San Antonio, Texas

                                              JUDGMENT
                                            No. 04-19-00198-CV

                                   IN THE INTEREST OF A.R.C., a Child

                        From the 166th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018CI14592
                             Honorable John D. Gabriel, Jr. 1, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s March 18, 2019 order
dismissing the suit for lack of jurisdiction is AFFIRMED.

        We ORDER all costs of this appeal assessed against appellant Rachel Montezdeoca and
that appellee Courtney N. Lytle recover her costs incurred in this appeal from appellant.

           SIGNED March 4, 2020.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice




1
    Senior Judge, sitting by assignment